Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough review of the prior art fails to disclose or render obvious, “receiving, by the first HM module running on the first host device, from a second HM module running on a second host device of the data center, second health information of a second plurality of VCIs that are running on the second host device, wherein the second health information was transmitted directly to the first HM module by the second HM module; combining, by the first HM module running on the first host device, the first health information and the second health information to produce combined health information; providing, by the first HM module to a first load balancing (LB) module running on the first host device, the combined health information”.  Additionally, for claim 19, a thorough review of the prior art fails to disclose or render obvious, “selecting, by the first LB module, a destination VCI from the first plurality of VCIs to process the first network packet based on the combined health information^ wherein preference is given to potential destination VCIs in the first plurality of VCIs over alternative potential destination VCIs in the second plurality of VCIs based on the first plurality of VCIs being on the same first host device as the first LB module.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454